Exhibit 99.1 Teranetics, Inc. Consolidated Financial Statements September 30, 2010 and December 31, 2009 REPORT OF INDEPENDENT AUDITORS To the Board of Directors and Stockholders of Teranetics, Inc. We have audited the accompanying consolidated balance sheets of Teranetics, Inc. (the Company) as of September 30, 2010 and December 31, 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the nine-month period ended September 30, 2010 and for the year ended December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Teranetics, Inc. as of September 30, 2010 and December 31, 2009, and the results of its consolidated operations and cash flows for the nine-month period ended September 30, 2010 and for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. On September 23, 2010, the Company signed a definitive merger agreement with PLX Technology (PLX).The merger was completed on October 1, 2010. /s/ Mohler, Nixon & Williams MOHLER, NIXON & WILLIAMS Accountancy Corporation Campbell, California December 9, 2010 TERANETICS, INC. Consolidated balance sheets (in thousands, except share and per share amounts) September 30, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 42 42 Total assets $ $ Liabilities and stockholders’ equity (deficit) Current portion of long-term debt, net of discount $ $ Convertible promissory notes, current portion - Accounts payable Accrued interest Accrued liabilities Deferred rent Deferred revenue Total current liabilities Long-term debt, less current portion - Convertible promissory notes, net of current portion and discount - Total liabilities Commitments (Note 8) Stockholders’ equity (deficit): Convertible preferred stock, $0.001 par value; 80,795,330 shares authorized:35,509,539 and 51,725,531 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively (aggregate liquidation preference of $62,868,000) Common stock, $0.001 par value; 160,000,000 shares authorized: 26,321,522 and 3,495,495 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 27 3 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. 2 TERANETICS, INC. Consolidated statements of operations (in thousands) Nine-month period ended Year ended September 30, December 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Interest and income 2 58 Interest and other expenses ) ) Net loss $ ) $ ) See accompanying notes to consolidated financial statements. 3 TERANETICS, INC. Consolidated statements of cash flows (in thousands) Nine-month period ended Year ended September 30, December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Stock-based compensation expense Issuance of preferred stock warrants 40 Premium interest related to convertible promissory note (Note 3) - Non-cash interest 44 Changes in assets and liabilities: Accounts receivable ) (6
